Hon. T. J. Crowe Secretary        Opinion O-3045
Texas St$te Boar4 of Medical      Re:    Authority of accounting
  Examlnmrs                       officers   of this State to is-
Mercantile Building               sue warrant for salary to an
Dallas, Texas                     Investigator    for the Texas
                                  State Board of Medical Exami-
                                  ners who holds a commission
Dear Sir:                         as Special State Ranger.
      We have your letter of January 15, 1941 wherein you ask
the opinion of this department upon the ques c ion whether an
Investigator  for the Texas State Board of Medical Examlmrs
may hold a commission as a Special Texas Ranger at the same
time, and continue to draw his salary as investigator.
     Section 33 of Article   16 of the Constitution   provides   in
part as foll@war
     “The accounting officers    of this State shall
     neither draw nor pay a warrant upon the Treasury
     in favor of any person, for sslary or compensa-
     tion as agent, officer    or appolntee,   who holds at
     the same time any ether office      or posltlon,  of
     honor trust or profit,     under this State or the
     United States     except as prescribed   In this Con-
     stitution.  ** 3 ”
      Section 33 contains certain exceptions,    none of which are
materj,al to the subject of your inquiry.
     Skepecial Texas Rangers are appointed by the Public Safety
Commission under the authority of Vernon’s Civil Statutes,    Arti-
cle 4413 (ll),   Section 5, which seatlon reads as follows:
      “Special Rangers:     The Commission shall have au-
      thority   to appoint suah number of Special Rangers
      as may be deemed advisable,   not to exceed three
      hundred in number; such Rangers shall not have any
      connection with any Ranger Company or Highway Motor
      Patrol,   but they shall at aJ.1 times be subject to
      the orders of the Commission and Governor for spe-
      cial duty to the same extent as the other law enforc-
      ing officers   provided for in this Act; such Speciti
Hon. T. J. Crowe, page 2     (o-3045)


     Rangers, however, shall not have the authority
     to enforce any laws except those designed to
     protect life and property,       and such Rangers are
     especially    denied the authority to enforce any
     laws regulating     the use of the State Highways by
     motor trucks and motor busses and other motor ve-
     hicles.     Such Rangers shall not receive any com-
     pensation from this State for their seraices,       and
     before the issuance of the Commission each such
     Ranger shall enter into a good and sufficient
     bond executed by a s,urety company authorized .to
     do business in Texas In the sum of Twenty-five
     Hundred Dollars,     approved by the Director    indem-
     nifying    all persons’ against damages accru 1ng as a
     re suit of any illegal    or unlawful acts on the part
     of such Special Ranger.       All Special Ranger Com-
     missions shall expire on January 1st of the odd
     year after appointment, and the Director can re-
     voke any Special Ranger Commission at any time ‘for
      cause, and such officer     shall be designated iti the
      Commission as Special Ranger ***If
      We do not find It necessary to decide the question whether
a speoial Ranger in this State holds an “office”      under this
State.,   Whatever may be the decision upon that point, it is nev-
ertheless   clear that a Special Ranger does hold a “position     of
honor and trust” under this State, and Section 33 of Article       16
therefore  prohiblts   the aticounting officers of this State from
drawing or paying a warrant upon the Treasury in favor. of any
person for salary or compensation as ,,investigator    ,for your Board,
while such person holds at the same time the position       of honor
and trust,   of Speaial Texas Ranger. ”
        That the efficiency of your investigators   may be increased
 by having them possess the authority    of peace -officers   is a mat-
 tar which should be addressed to the consideration       of the Legis-
 lature,, which may, if it so desires,   by law inve,st the office    or
 position   of investigator for the Texas St ate Board of Medical Ex-
 aminers with the authority of a peace officer.
“APPROVEDJAN 30,'1941               Yours very truly
 /s/ Grover Sel~lers                ATTORNEY GENERAL   OF TEXAS
 FIRST ASSISTANTATTORNEY            By /s/ R. W. Fairchild
 GENWAL                             Richard W. Fairchild,   Assistant

 APPROVED:C@&NI~~~~~TEE
 BY:         ,
 RWF:EP:wb